Case: 21-60095   Document: 00515743108    Page: 1   Date Filed: 02/12/2021




          United States Court of Appeals
               for the Fifth Circuit                  United States Court of Appeals
                                                               Fifth Circuit

                             ___________                     FILED
                                                      February 12, 2021
                              No. 21-60095                 Lyle W. Cayce
                             ___________                        Clerk

   Cargo Transporters, Incorporated; Dupre Logistics,
   L.L.C.; FFE Transportation Services, Incorporated; JB
   Hunt Transport Services, Incorporated, Publicly
   traded as Hunt Transport Services, Incorporated;
   KLLM Transport Services; Knight Transportation,
   Incorporated, publicly traded as Knight Swift
   Transportation Holdings, Incorporated; Maverick
   Transportation, L.L.C.; Schneider National Carriers,
   Incorporated, publicly traded as Schneider National,
   Incorporated; Swift Transportation Company,
   Incorporated, publicly traded as Knight-Swift
   Transportation Holdings, Incorporated; USXpress,
   Incorporated, publicly traded as US Xpress
   Enterprises, Incorporated; May Trucking Company,

                                                               Petitioners,

                                 versus

   Federal Motor Carrier Safety Administration,

                                                              Respondent.
                 ______________________________

                       Petition for a Writ of Mandamus
                   to the Fed Motor Carrier Safety Admin
                          Agency No. 49 C.F.R.5.11
                        Agency No. 49 C.F.R. 389.21
                 ______________________________
Case: 21-60095         Document: 00515743108        Page: 2     Date Filed: 02/12/2021

                                     No. 21-60095


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Several trucking companies petition this court for a writ of mandamus
   compelling the Administrator of the Federal Motor Carrier Safety
   Administration to publish their petition for an exemption from drug testing
   regulations. This exemption would permit them to use hair analysis—rather
   than urine analysis—for the random drug tests they must administer to
   employees.
          Although section 5204(a) of the Fixing America’s Surface
   Transportation Act, Pub. L. No. 114-94, 129 Stat. 1312, 1535 (2015) (codified
   as a note to 49 U.S.C. § 113), provides that the Administrator shall publish a
   petition “not later than 60 days after the date of receipt of a petition,” section
   (b) provides that “[t]he Administrator may treat multiple similar petitions as
   a single petition for the purposes of subsection (a).”
          The trucking companies previously petitioned for a similar exemption
   that would permit them to use hair analysis for the pre-employment drug
   tests they must administer. Controlled Substances and Alcohol Use and
   Testing: J.B. Hunt Transport, Inc., et al., Application for Exemption, 82 Fed.
   Reg. 6688 (Jan. 19, 2017). The only difference between that petition and the
   one the companies seek to compel the Administrator to publish is the point
   at which the drug test is administered.             Accordingly, because the
   Administrator may treat these similar petitions as a single petition under
   section 5204(b), she was not required to publish the companies’ second,
   similar petition.
          “Mandamus is an extraordinary remedy, available only where
   government officials clearly have failed to perform nondiscretionary duties.”


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 21-60095     Document: 00515743108          Page: 3   Date Filed: 02/12/2021

                                   No. 21-60095


   Dunn-McCampbell Royalty Interest, Inc. v. Nat’l Park Serv., 112 F.3d 1283,
   1288 (5th Cir. 1997). “The legal duty must be set out in the Constitution or
   by statute, and its performance must be positively commanded and so plainly
   prescribed as to be free from doubt.” Id. (citation omitted). The companies
   have failed to make such a showing.
         The petition for a writ of mandamus is denied.




                                         3